Citation Nr: 1001548	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-25 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua 
, New York
 
 
THE ISSUE
 
Entitlement to reimbursement of unauthorized medical expenses 
for treatment for a lacerated finger at the Newark Wayne 
Hospital on October 1, 2006.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
  
INTRODUCTION
 
The Veteran had active service from October 1966 to October 
1968.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 decisions of the Canandaigua, New 
York , Department of Veterans Affairs (VA) Medical Center 
(MC).
 
The Veteran testified at an October 2009 video-conference 
hearing.  It was also agreed at the hearing that the record 
would be held open for 30 days for the Veteran to submit 
additional evidence with a waiver.  In a November 2009 
statement, the Veteran submitted additional records relating 
to his emergency care on October 1, 2006.  
 
 
FINDINGS OF FACT
 
1.  VA is not shown to have authorized the Newark Wayne 
Hospital to provide the treatment on October 1, 2006.
 
2.  The treatment received by the Veteran at Newark Wayne 
Hospital on October 1, 2006, was non-emergent.
 
 
CONCLUSION OF LAW
 
The criteria for reimbursement of unauthorized medical 
expenses incurred on October 1, 2006, at the Wayne Newark 
Hospital have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.52, 17.103, 17.120, 
17.1000-1008 (2009).
 
  

 REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009), does not apply in the instant case.  Because the 
claim in this case is governed by the provisions of Chapter 
17 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Board 
has reviewed the case for purpose of ascertaining whether the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his claim for reimbursement of medical 
expenses, and the Board concludes that the requirements for 
the fair development of the appeal have been met in this 
case.
 
Analysis
 
The Veteran seeks payment or reimbursement for treatment at a 
non-VA medical facility on October 1, 2006.    
 
Initially, the Board notes that in the June 2007 statement of 
the case, the Medical Center denied the Veteran's claim 
finding that the claim was received past the 90 day filing 
per the requirements of 38 C.F.R. § 17.1004(d).  The Veteran 
alleges that he faxed the bill in question to the Medical 
Center within the 90 day filing limit.  Aside from the 
Veteran's contentions, however, there is absolutely no 
evidence that the claim was submitted to the Medical Center 
within the 90 day filing limit.  Given that fact, the claim 
warrants a denial under 38 C.F.R. § 17.1004 (2009).  The 
Board will assume arguendo that the claim was filed in a 
timely manner.    
 
The Veteran was awarded total disability (100 percent) for 
individual unemployability in March 2009 as a result of 
various service-connected disabilities, to include peripheral 
vascular disease of the right lower extremity (rated at 60 
percent disabling), coronary artery disease (30 percent 
disabling), diabetes mellitus (20 percent disabling); 
peripheral vascular disease of the left lower extremity (20 
percent disabling); scar, due to surgery for coronary artery 
disease (10 percent disabling); peripheral neuropathy of the 
left upper extremity (10 percent disabling); peripheral 
neuropathy of the right upper extremity (10 percent 
disabling); peripheral neuropathy of the left lower extremity 
(10 percent disabling); peripheral neuropathy of the right 
lower extremity (10 percent disabling); and erectile 
dysfunction (noncompensable).  
 
The Veteran alleged at the October 2009 video-conference 
hearing that the treatment in question was necessitated 
because medication for a service-connected disorder prevented 
proper clotting after he cut his finger.  Specifically, he 
reports that he received stitches for a finger cut that was 
bleeding profusely and which failed to clot quickly.  The 
appellant testified that he was on a blood thinner (Coumadin) 
for his service-connected coronary artery disease and for 
this reason he believes he was advised to go to a local 
hospital for treatment.  
 
The Board acknowledges the Veteran's contentions; however, he 
does not have the requisite medical and other expertise to 
provide his own competent clinical opinion on this issue.  
Espiritu v. Derwinski, 4 Vet. App.. 492, 494-495 (1992).  The 
Veteran did not submit any competent medical evidence or 
opinion in support of his assertion.  Further, there is no 
evidence that the Veteran lacerated his finger due to a 
service connected disorder.  Rather, the evidence shows that 
the laceration itself was accidently incurred.  
 
Coumadin is acknowledged to affect clotting times.  Still, 
without competent evidence showing that it is at least as 
likely as not that Coumadin caused continued bleeding, and 
without competent evidence showing that the size and depth of 
the cut bore less responsibility for any continued blood 
loss, the treatment for the finger injury was not care for a 
service-connected disability.  Thus, his claim for medical 
reimbursement falls under the Millennium Act, which involves 
emergency treatment for non-service-connected disabilities. 
 
Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:
 
(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;
 
(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);
 
(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);
 
(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;
 
(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;
 
(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;
 
(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);
 
(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;
 
and
 
(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability)..  38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 
1725.
 
The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).
 
The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the Veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions of the statute the conditions set 
out in the remainder of the statute must be met in order for 
VA to make payment or reimbursement.  While the provisions 
became effective when the law was signed on October 10, 2008, 
there was no specific effective date or applicability date 
indicated for the provision. There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).
 
Under both the former and revised versions of 38 U.S.C.A. § 
1725, the definition of the term "emergency treatment" was 
and is defined as medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).
 
In this case, there is no dispute as to whether a VA facility 
was capable of accepting the Veteran.  Rather, the primary 
dispute is whether the care was for an emergency in the first 
place.  Thus, although the Veteran has not been apprised of 
the revised version of 38 U.S.C.A. § 1725, the Board finds 
that there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
The Veteran reports that he cut a finger on his left hand on 
October 1, 2006 and that he first sought treatment from his 
local fire and ambulance department which was not able to 
help him because he needed stitches.  He stated that he 
called the Syracuse VA Medical Center and was told that he 
could go by ambulance to the Medical Center if he wanted to.  
He was able to drive himself, and at that point he 
purportedly was told to go Newark Wayne Hospital for 
treatment.    
 
The records in this case are minimal.  The billing statement 
from the Newark Wayne Hospital shows that the Veteran 
received sutures, and minor treatment such as a tetanus shot 
and acetaminophen/codeine for pain on October 1, 2006 around 
11:00 p.m.  He was not admitted for follow-up, and there is 
no evidence that any blood loss was so severe that the 
appellant required a transfusion.
 
Significantly, there is no evidence, aside from the Veteran's 
contentions, that he obtained any authorization was received 
from VA prior to his treatment at the Newark Wayne Hospital 
.  Because there is no documented prior approval, the Board 
will consider whether the appellant is eligible for payment 
or reimbursement for services not previously authorized.  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The Board 
finds, however, that the Veteran is not entitled to 
reimbursement under the provisions of 38 C.F.R. § 17.1002 
because there is no competent evidence in the record that the 
treatment the Veteran received involved a medical emergency.  
 
As noted, the Veteran received sutures but he has submitted 
no documentation to substantiate any allegation that there 
was a bona fide medical emergency.  There is no medical 
showing that his health was in serious jeopardy, or that the 
integrity of any bodily organ or part was in jeopardy.  The 
Veteran states that he sought treatment for the laceration 
because he feared that that the bleeding would not stop 
because he was taking a blood thinner.  There is no 
indication in the billing statement that services other than 
a suture and related minor medical treatment was provided to 
the Veteran.  It bears repeating that there is no evidence 
that the blood loss was so severe that the Veteran required a 
transfusion.
 
Furthermore, Newark Wayne Hospital was approximately 35 
minutes from the Veteran's home.  While, the VA Medical 
Center in Canandaigua was approximately 65 minutes from the 
Veteran's home, there is no medical evidence that the 
Veteran's condition was such that he would not have been able 
to tolerate the longer trip to the Canandaigua VA Medical 
Center.  The Veteran has not alleged that his condition was 
too unstable to make the trip.  In fact, the Veteran 
testified at the October 2009 hearing that despite the fact 
that his finger was bleeding, he was able to drive.
 
Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R.. § 17.1002, 
reimbursement for any amount is prohibited.  
 
While the Board empathizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that the claimant receive 
emergent treatment as part of the requirements for 
reimbursement.  38 U..S.C.A. 
§ 1725(b)(2)(B).  As the treatment at Newark Wayne Hospital 
on October 1, 2006 was non-emergent, and not for a service 
connected disorder.  The claim must be denied.
 
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.
 

ORDER
 
Entitlement to reimbursement of unauthorized medical expenses 
for treatment of a finger laceration at the Wayne Newark 
Hospital on October 1, 2006, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


